20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 1 of
                                         7



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                   DEBTOR                             §       (Jointly Administered)

    DEBTORS’ MOTION TO APPROVE SALE OF REAL ESTATE ASSET FREE AND
        CLEAR OF ALL INTERESTS PURSUANT TO 11 U.S.C. § 363(b) and (f)

  ******************************************************************************
  MOVANT HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS.                  REPRESENTED
  PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.
  ******************************************************************************
  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch LLC, Series Uvalde Ranch, and KrisJenn Ranch,

  LLC, Series Pipeline Row (collectively, the “Debtors”), the Debtors and Debtors-in-Possession in

  the above captioned case, hereby file this Motion To Approve Sale of Real Estate Asset Free and

  Clear of all Interests Pursuant to 11 U.S.C. § 363(b) and (f), (the “Sale Motion”) and would show

  the following:

                                PROCEDURAL BACKGROUND

     1. On April 27, 2020 (the “Petition Date”), Debtors filed a joint voluntary petition for relief

  under Chapter 11 of Title 11 of the United States Code. The Debtors continues to manage their

  financial affairs as a debtors-in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

  The cases were severed by the Court; however, the Debtors’ respective cases continue to be jointly




                                                  1
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 2 of
                                         7



  administered. No creditors’ committee has yet been appointed in this case by the United States

  Trustee. No trustee or examiner has been requested or appointed.

                                               JURISDICTION AND VENUE

              2.        This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before

  this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                          BACKGROUND

              3.        Debtor, Krisjenn Ranch, LLC, Series Uvalde Ranch owns a 980 acre ranch in

      Uvalde County, Texas (the “Ranch”)1. A & S Ranch, Ltd. (“Buyer”) has offered to purchase the

      Ranch for $7.45 million pursuant to the contract attached as Exhibit “A.” (the “Contract”). Buyer

      is not an insider.

              4.        McLeod Oil, LLC (“McLeod Oil”) is the primary secured creditor in this

      proceeding, with liens securing indebtedness owed by the Debtors. The liens cover, among other

      assets, (i) the Ranch, and (ii) a pipeline and right-of-way system owned by Debtor KJR-ROW

      (the “Pipeline ROW”).              The original debt to McLeod Oil was $5.9 million at 4.5% interest.

      Debtors agree McCleod is owed at least $6.43 million in principal and interest. Mcleod claims it

      is owed approximately $7.3 million in principal, interest and attorney fees.       Uvalde County filed

      a claim for $6451.48 for ad valorem taxes on the Ranch. There are no other Debts encumbering

      the Ranch.

              5.        Upon Closing, Debtor proposes paying the following:

                   a. Closing costs;

                   b. Realtor Commission of $50,000 to Griffin Kott;



  1   The Legal description to for the Ranch is attached as Exhibit B to the Contract.

                                                                     2
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 3 of
                                         7



              c. $5.9 million in principal and $530,000 in interest to McLeod on its Debt; and

              d. Any remaining outstanding ad valorem taxes on the Ranch.

              e. The remaining proceeds from the Sale shall be held in escrow with the title

                 company until further order of the Court.

                                           RELIEF REQUESTED

         6.      Debtors request the Court authorize sale of the Property to the Buyer and make

  payments directly from closing as proposed herein with all remaining funds held in escrow with

  the title company until further order of the Court.

                                     ARGUMENT AND AUTHORITY

         7.      Section 363(b)(1) of the Bankruptcy Code provides that, “the Trustee, after notice

  and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

  estate.” 11 U.S.C. § 363(b)(1). Courts generally have applied four factors in determining whether

  to approve a sale pursuant to Section 363 of the Bankruptcy Code: (1) whether a valid business

  justification exists for the proposed transaction; (2) whether fair consideration is provided; (3)

  whether the transaction has been proposed in good faith; and (4) whether adequate and reasonable

  notice is provided. 240 North Brand Partners, Ltd. v. Colony GFP Partners, L.P. (In re 240 North

  Brand Partners, Ltd.), 200 B.R. 653, 659 (9th Cir. B.A.P. 1996); United States Internal Revenue

  Service v. Moberg Trucking, Inc. (In re Moberg Trucking, Inc.), 112 B.R. 362, 364 (9th Cir. B.A.P.

  1990) (Mooreman, J. dissenting) (citing the four factors in determining whether a sale pursuant to

  § 363(b) should be approved). As set forth herein, cause exists with respect to the sales

  encompassed within this Sale Motion.

         8.      The Debtors also propose the sale of the Property be “free and clear” of interests

  to the fullest extent in accordance with section 363(f) of the Bankruptcy Code. Section 363(b)(1)



                                                    3
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 4 of
                                         7



  of the Bankruptcy Code provides that a trustee “after notice and a hearing, may use, sell, or lease,

  other than in the ordinary course of business, property of the estate.” This provision generally

  allows a trustee (in this case Debtors subject to court approval) to sell property of the estate

  outside the ordinary course of business where the proposed sale is a sound exercise of the trustee’s

  business judgment, the sale is proposed in good faith, and is for fair value. Committee of Equity

  Security Holders v. Lionel Corporation (In re Lionel Corp.), 722 F.2d 1063, 1010 (2d Cir.

  1983).

           9.       One or more of the following must also be demonstrated in order for a sale to be

  free and clear of interests pursuant to section 363(f) of the Bankruptcy Code when:

                 a. applicable nonbankruptcy law permits a sale free and clear of such interest;

                 b. the holder of the interest consents;

                 c. the interest is a lien and the price at which the property is to be sold exceeds the
                    aggregate value of all liens against it;

                 d. the interest is in bona fide dispute; or,

                 e. the holder of the interest could be compelled in a legal or equitable proceeding to
                    accept a monetary satisfaction of such interest.

           10.      The Bankruptcy Code authorizes the Debtors to sell the Property.

           11.      Debtors propose to sell the Property and believes McLeod Oil will consent to the

  sale provided its liens attach to any proceeds of sale. Further, Debtor believes the sale proceeds

  will exceed the total amount of liens against the Ranch.

           12.       Under these conditions, Debtors contend the sale is in the best interest of the estate

  and its creditors and should be approved.

                                                       NOTICE




                                                        4
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 5 of
                                         7



         13.     An element for the approval of a sale under § 363(b) of the Bankruptcy Code is the

  requirement that interested parties receive adequate and reasonable notice. Debtors’ attorney has

  caused a copy of this Sale Motion to be served First Class United States Mail upon (1) the Debtors;

  (2) the Trustee, (3) the secured creditors of the Debtors; (4) the twenty largest unsecured creditors

  of the Debtors; (5) the United States Trustee; (6) those persons who have formally appeared in this

  Case and requested service pursuant to Bankruptcy Rule 2002; and (7) all applicable government

  agencies to the extent required by the Bankruptcy Rules and the Local Rules. The Debtors submit

  that no other or further notice need be provided.

         14.     Debtors are seeking expedited consideration. Only appearance at the hearing shall

  be required to preserve an objection to sale.

         15.     WHEREFORE, the Debtors respectfully request that the Court enter an order

  approving the sale in accordance with the terms and conditions set out in this Sale Motion and

  granting such other relief as is just and proper.

           Dated: August 5, 2021


                                         Submitted By:
                                         Respectfully submitted,

                                 SMEBERG LAW FIRM, PLLC
                                 By: /s/ Ronald J. Smeberg                                     .
                                     RONALD J. SMEBERG
                                     State Bar No. 24033967
                                     SMEBERG LAW FIRM, PLLC
                                     4 Imperial Oaks
                                     San Antonio, TX 78248
                                     210-695-6684 (Tel)
                                     210-598-7357 (Fax)
                                     ron@smeberg.com
                                     ATTORNEY FOR DEBTORS




                                                      5
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 6 of
                                         7



                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 5, 2021, true and correct copies of the foregoing motion
  will be forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage
  prepaid, on, all parties listed on the attached Service List.

                                       /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG

                                         SERVICE LIST


  DEBTOR                            606 E Lufkin Ave,                  1600 Oil & Gas Building
  KrissJenn Ranch, LLC              Lufkin, Texas 75901                309 W 7th St
  410 Spyglass Rd                                                      Fort Worth, TX 76102-
  Mc Queeney, TX 78123-             Nacogdoches County Tax             6900
  3418                              Assessor Collector
                                    101 West Main Street               Laura L. Worsham
  GOVERNMENT                        Nacogdoches, Texas                 JONES, ALLEN &
  ENTITIES                          75961                              FUQUAY, LLP
                                                                       8828 Greenville Ave.
  Office of the UST                 Rusk County                        Dallas, Texas 75243
  615 E Houston, Room 533           202 N Main St,
  PO Box 1539                       Henderson, Texas 75652             Craig Crockett
  San Antonio, TX 78295-                                               CRAIG M. CROCKETT, PC
  1539                              Shelby County, Tax                 5201 Camp Bowie Blvd.
                                    Collector                          #200
  U.S. Attorney                     200 St. Augustine St.              Fort Worth, Texas 76107
  Attn: Bkcy Division               Center, Texas 75935
  601 NW Loop 410, Suite                                               Christopher S. Johns
  600                               Tenaha ISD Tax Assessor-           JOHNS &COUNSEL
  San Antonio, Texas 78216          Collector                          PLLC
                                    138 College St                     14101 Highway 290 West,
  Internal Revenue Services         Tenaha, TX 75974-5612              ste 400A
  Special Procedures Branch                                            Austin, Texas 78737
  300 E. 8th St. STOP 5026          Uvalde Tax Assessor
  AUS                               Courthouse Plaza, Box 8            Timothy Cleveland
  Austin, TX 78701                  Uvalde, Texas 78801                CLEVELAND|TERRAZA
                                                                       S PLLC
  Texas Comptroller of              NOTICE PARTIES                     4611 Bee Cave Road, ste
  Public Account                                                       306B
  Attn: Bankruptcy                  METTAUER LAW FIRM                  Austin, Texas 78746
  P.O. Box 149359                   c/o April Prince
  Austin, TX 78714-9359             403 Nacogdoches St Ste 1           Andrew R. Seger
                                    Center, TX 75935-3810              KEY TERRELL &
  Angelina County Tax                                                  SEGER
  Assessor                          Albert, Neely & Kuhlmann           4825 50th Street, ste A

                                                 6
20-50805-rbk Doc#139 Filed 08/05/21 Entered 08/05/21 10:27:52 Main Document Pg 7 of
                                         7



  Lubbock, Texas 79414        Po Box 370
                              Hondo, TX 78861-0370
  SECURED
  CREIDITORS                  Medina's Pest Control
                              1490 S Homestead Rd
  McLeod Oil, LLC             Uvalde, TX 78801-7625
  c/o John W. McLeod, Jr.
  700 N Wildwood Dr           Texas Farm Store
  Irving, TX 75061-8832       236 E Nopal St
                              Uvalde, TX 78801-5317
  UNSECURED
  CREIDITORS                  Uvalco Supply
                              2521 E Main St
  Bigfoot Energy Services     Uvalde, TX 78801-4940
  312 W Sabine St
  Carthage, TX 75633-2519     Longbranch Energy
                              c/o DUKE BANISTER
  C&W Fuels, Inc.             RICHMOND
  Po Box 40                   Po Box 175
  Hondo, TX 78861-0040        Fulshear, TX 77441-0175

  Davis, Cedillo & Mendoza    DMA Properties, Inc.
  755 E Mulberry Ave Ste      896 Walnut Street at US
  500                         123 BYP
  San Antonio, TX 78212-      Seneca, SC 29678
  3135

  Granstaff Gaedke &
  Edgmon
  5535 Fredericksburg Rd
  Ste 110
  San Antonio, TX 78229-
  3553

  Hopper's Soft Water
  Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd
  Mc Queeney, TX 78123-
  3418

  Medina Electric
  2308 18th St.


                                          7
